         Case 3:20-cr-02871-JM Document 17 Filed 09/17/20 PageID.34 Page 1 of 2




 1
                         UNITED STATES DISTRICT COURT
 2
                       SOUTHERN DISTRICT OF CALIFORNIA
 3
 4      UNITED STATES OF AMERICA,                    Case No.: 20CR2871-JM
 5                               Plaintiff,
                                                     INFORMATION
 6
            v.                                       18 U.S.C. § 545
 7
                                                     Smuggling Goods Into the United States
 8      ESTHER GUADALUPE GARIBAY                     (Felony)
        CHIRINOS,
 9
10                              Defendant.
11
12
     The United States Attorney charges:
13
14                                         COUNT 1
15         On or about August 11, 2020, within the Southern District of California,
16
     defendant ESTHER GUADALUPE GARIBAY CHIRINOS did knowingly and
17
18 willfully, with the intent to defraud the United States, attempt to smuggle and
19 clandestinely introduce into the United States, merchandise, which should have been
20
   invoiced, to wit: Mexican pesticides and fertilizers, that is, four one-liter bottles of
21
22 “Arquia 18 CE”, thirty one-liter bottles of “Metralla Max”, eleven one-liter bottles
23 of “Palgus”, twelve one-liter bottles of “Ami Krone”, thirty one-liter bottles of
24
   “Hortimec”, twenty-four one-liter bottles of “Magister”, and nine one-kilogram
25
26 //
27
28
       Case 3:20-cr-02871-JM Document 17 Filed 09/17/20 PageID.35 Page 2 of 2




 1 packages of “Gro Green Campbell Fertalizante”, respectively, in violation of Title
 2
   18, United States Code, Section 545.
 3
 4 DATED: Sept. 16, 2020                        ROBERT S. BREWER, JR.
                                                United States Attorney
 5
 6
                                                MELANIE K. PIERSON
 7
                                                Assistant U.S. Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
